Cordy, J.
At the commitment trial of a person accused of being sexually dangerous, the Commonwealth is entitled to introduce in evidence “police reports relating to such person’s prior sexual offenses.” G. L. c. 123A, § 14 (c). We have previously held that “offenses,” as used in § 14 (c), means convictions or adjudications, so that the Commonwealth may not introduce reports of nol pressed allegations of sexual assault. Commonwealth v. Markvart, 437 Mass. 331, 336 (2002). In this case, we must decide whether a police report concerning a prior *742sexual offense to which a defendant has pleaded guilty is admissible without redaction, when the same report also contains statements about an uncharged contemporaneous sexual assault. We conclude that it is.
1. Background. In November, 2000, the Commonwealth commenced proceedings under G. L. c. 123A, §§ 12-16, to commit Edward Given as a sexually dangerous person. After a finding of probable cause, the matter was tried before a jury in the Superior Court.
At trial, the Commonwealth introduced evidence that Given had been convicted in 1984 of indecent assault and battery on a child under fourteen years, and that he had pleaded guilty in 1991 to two indictments charging rape of a child, five indictments charging indecent assault and battery on a child under fourteen years, and two indictments charging indecent assault and battery on a mentally retarded person.1 Several of the charges to which Given pleaded guilty stemmed from a series of acts on a single day in 1990. One of Given’s victims on that day, whom we shall call Francine, was the twelve year old mentally retarded niece of one of Given’s friends. At trial, over Given’s objection, the Commonwealth introduced an unredacted police report detailing Francine’s allegations.2 According to the report, Given agreed to take Francine to the Roll-On America roller skating rink in Lancaster, but stopped at a house on the way and molested her. After they reached the rink, Given sexually assaulted her again in his locked motor vehicle. Francine reported that a six year old boy was also in the locked vehicle at the time of the assault, and that Given also attempted to molest him.3 Given was never charged with the alleged assault on the six year old boy.
*743At the conclusion of the trial, the jury rendered a special verdict finding that Given was a sexually dangerous person, and the trial judge ordered him committed to the treatment center for an indefinite period, from one day to life. Given appealed, and the Appeals Court reversed the judgment and set aside the jury’s special verdict, reasoning that the portion of the police report concerning the alleged assault on the six year old boy was inadmissible under § 14 (c), because it did not relate to a prior sexual offense of which Given had been convicted. Commonwealth v. Given, 59 Mass. App. Ct. 390, 394 (2003). We granted the Commonwealth’s application for further appellate review. We find no error in the judge’s decision to allow introduction of the unredacted police report and therefore affirm the judgment.
2. Discussion, a. Scope of admissible reports under § 14 (c). We first consider whether the police report was admissible under G. L. c. 123A, § 14 (c). Hearsay that is inadmissible under the rules of evidence is inadmissible in a proceeding under G. L. c. 123A, unless the evidence is made admissible by statute. Commonwealth v. Markvart, supra at 335; Commonwealth v. Rodriguez, 376 Mass. 632, 638 & n.10 (1978). *744Section 14 (c) enumerates several categories of specifically admissible evidence:
“Juvenile and adult court probation records, psychiatric and psychological records and reports of the person named in the petition, including the report of any qualified examiner, as defined in section 1, and filed under this chapter, police reports relating to such person’s prior sexual offenses, incident reports arising out of such person’s incarceration or custody, oral or written statements prepared for and to be offered at the trial by the victims of the person who is the subject of the petition and any other evidence tending to show that such person is or is not a sexually dangerous person shall be admissible at the trial if such written information has been provided to opposing counsel reasonably in advance of trial” (emphases added).
Although we have termed this set of exceptions “ ‘a very radical departure’ from ordinary evidentiary rules,” we have nonetheless acknowledged that the Legislature has expressed a clear policy preference in favor of admitting such evidence in G. L. c. 123A proceedings. Andrews, petitioner, 368 Mass. 468, 473 (1975), quoting Commonwealth v. McGruder, 348 Mass. 712, 715 (1965), cert. denied, 383 U.S. 972 (1966). The report admitted in evidence in this case is plainly a police report, and both parties concede that the Commonwealth provided the report to Given in advance of trial.
The report is also one “relating to [Given’s] prior sexual offenses,” as we have construed the term “offenses” in Commonwealth v. Markvart, supra at 336. An accepted guilty plea is a judicial finding of guilt, entered after a judge is satisfied that, among other things, there is a factual basis for the underlying charge. Mass. R. Crim. P. 12 (c) (5) (A), 378 Mass. 866 (1979). Consequently, a charge to which a defendant pleads guilty is an “offense” for purposes of G. L. c. 123A, § 14 (c). In this case, Francine’s allegations that Given sexually assaulted her in his automobile at the roller skating rink gave rise to indictments *745to which Given pleaded guilty.4 5The police report that memorializes Francine’s description of what occurred is therefore admissible under § 14 (c) as a “police report relating to [Given’s] prior sexual offenses.”
The more difficult issue is whether the portion of the report describing Francine’s statement that Given molested a six year old boy should have been redacted. The language of § 14 (c) makes clear that the Legislature did not intend to limit the scope of information admissible under § 14 (c) to the mere fact of conviction or even the facts presented at a plea colloquy; rather, other information in police reports — including any statements describing the defendant’s conduct and the circumstances attendant to the -offense — is also admissible. The fact that that information could have, but did not, result in additional criminal charges is irrelevant to its admissibility under § 14 (c).5
Francine’s statement refers to the six year old boy twice, and, in both instances, the references appear as part of her description of her own abuse. According to Francine, the boy was in the automobile while Given sexually assaulted her, and Given “did the same thing to the little boy.” She and the boy were allegedly molested at the same time, in the same way, by the same person. This statement is unambiguously “relat[ed] to” the circumstances of her abuse in Given’s automobile. Because Given pleaded guilty to charges stemming from this abuse, the *746police report, including Francine’s statement about what occurred, related to an offense and was admissible at Given’s trial.6
b. Due process. Having determined that the police report was admissible without redaction under § 14 (c), we must evaluate whether its admission violates the due process provisions of the Massachusetts or the Federal Constitution.7, 8
Given argues that the admission of Francine’s statement (as contained in the police report) without an independent finding that it was reliable violated his right to due process. “While commitment proceedings under c. 123A are civil proceedings, the potential deprivation of liberty to those persons subjected to these proceedings ‘mandates that due process protections apply.’ ” Commonwealth v. Bruno, 432 Mass. 489, 502 (2000), quoting Commonwealth v. Travis, 372 Mass. 238, 250 (1977). However, even in proceedings that may result in a deprivation of liberty, “the due process clause does not place a per se prohibition on the use of hearsay evidence.” Commonwealth v. Durling, 407 Mass. 108, 115 (1990) (probation revocation hearing). To determine whether the use of hearsay evidence in a civil commitment case *747violates due process, we need look no further than to its reliability.9 See id. at 117. See also Comomonwealth v. Negron, ante 685, 690 (2004).
“Evidence which would be admissible under standard evidentiary rules is presumptively reliable.” Commonwealth v. Durling, supra at 118. However, as we have stated, the admission of hearsay contained in police reports under § 14 (c) is “ ‘a very radical departure’ from ordinary evidentiary rules.” Andrews, petitioner, supra, quoting Commonwealth v. McGruder, supra. This statutory departure is justified, however, where the proffered report relates to an offense of which the defendant has been convicted. The fact of conviction is a power*748fui independent indicator of the reliability of the statements describing the offense on which the conviction rests. In this case, while the fact that Francine, a child suffering from mental retardation, made her statement to police shortly after the traumatic experience of two sexual assaults might cast some doubt on its reliability, Given pleaded guilty to these very assaults.
Insofar as Francine’s statement concerning the six year old boy was part of her detailed description of the circumstances of Given’s sexual assaults on her, its reliability is similarly bolstered by Given’s plea. This is so even though his plea may not have contained an admission to any of the specific facts as described by Francine.10 Without Given’s plea, Francine’s statement would be merely an unproven allegation; with the plea, her statement is part of a set of facts that formed the basis for the charges to which Given pleaded guilty. Cf. Commonwealth v. Jackson, 428 Mass. 455, 459-460 (1998) (guilty plea bolstered statement concerning precise factual circumstances of crime, providing sufficient indicia of reliability to justify admitting alleged factual circumstances of crime as modus operandi evidence). To the extent Given desired to challenge any of the details provided by Francine and included in the report, he had both advance notice of them and the power to call Francine or others as witnesses for examination in his case. G. L. c. 123A, § 14 (c) (police reports admissible only if “provided to opposing counsel reasonably in advance of trial”). G. L. c. 123A, § 14 (b) (“person named in the petition shall be entitled to have process issued from the court to compel the attendance of witnesses on his behalf”). The admission of the unredacted police report containing Francine’s statements did not offend due process.11
c. Additional issues. Given raises several other challenges to *749the judgment. As the Appeals Court concluded, the testimony of the Commonwealth’s examiners was more than sufficient to support a finding that Given was a sexually dangerous person, and Given’s motion for a required finding of not sexually dangerous was properly denied. None of the remainder of Given’s arguments has merit.12
3. Conclusion. The judge committed no error by admitting the unredacted police report containing Francine’s statement concerning Given’s contemporaneous sexual abuse of a six year old boy. The jury’s special verdict is therefore reinstated, and the judgment is affirmed.

So ordered.


The indictments to which Given pleaded guilty in 1991 alleged assaults on four different children: Given’s stepdaughter, his stepson, the twelve year old mentally retarded niece of a friend, and another eleven year old boy he knew. Given was first indicted for the assaults on his stepchildren, then, while out on bail awaiting trial, he assaulted the other two children.


Pursuant to G. L. c. 123A, § 13 (b), the police report was also made available to the examiners who evaluated and diagnosed Given prior to trial. See Commonwealth v. Markvart, 437 Mass. 331, 333-335 (2002).


Two portions of the report make explicit reference to the six year old boy. The first, in narrative form, states:
*743“[Francine] later said that while they were in the locked car there was a 6-year-old boy inside the car also and that [Given] tried to molest him, too. The 6-year-old was standing outside waiting for his ride[,] [Francine] said. [Francine] mentioned something about the 6-year-old calling his mom and his mom calling his Dad on the cellular phone and that his Dad would be picking him up. The 6-year-old’s Dad arrived and the boy ran over to his Dad’s car and he was crying and had a cut on his hand. [Francine] also said that the boy[’]s father had called the police on his cellular phone in the car. Then the boy and his Dad got in their car. Then [Francine] said [Given] approached the boy’s father’s car and the boy’s father took off.”
The report also contains reference to the six year old boy in Francine’s answers to a series of questions:
Police officer: “Where in the car did this happen?”
Francine: “In the back seat, there was also a little boy in the car with us at this time and that [Given] did the same thing to the little boy.”
Police officer: “Were the seats up or down?”
Francine: “It was up.”
Police officer: “Can you tell me something about the little boy?”
Francine: “Not really, I think he was 6 years old.”


Given was charged with and pleaded guilty to indecent assault and battery on a child, indecent assault and battery on a mentally retarded person, and rape of a child based on Francine’s allegations.


Police reports that include witness statements, by their nature describe an incident, including its surrounding circumstances and details, not just the bare bones elements of the crime(s) that are ultimately prosecuted. On the dissent’s theory, everything is “unreliable hearsay” unless it comprises part of an element of a sexual offense for which the defendant has been convicted or pleaded guilty. See post at 751. Of course, experts want those surrounding details that may provide clues, going beyond the mere fact of the commission of a sexual offense, that indicate mental abnormality or future dangerousness (e.g., accompanying acts of violence or what the defendant said during the crime). Those surrounding details may include other offenses (sexual or nonsexual), either against the victim of the sexual assault or against another victim (e.g., victim’s roommate not sexually assaulted, but tied up and forced to watch assault). Section 14 (c) ensures that those details are made available to the experts and fact finder alike.


We do not consider or decide whether statements in a police report that include information concerning uncharged misconduct completely unrelated in time and circumstance to the underlying sexual offense must be redacted.


The Appeals Court did not reach the constitutional issues in this case, because it determined that Francine’s statements were inadmissible under § 14 (c). Commonwealth v. Given, 59 Mass. App. Ct. 390, 393 (2003).


We note at the outset that G. L. c. 123A, § 14 (c), does not implicate Given’s rights under the confrontation clause of either the Massachusetts or the Federal Constitution. See Sixth Amendment to the United States Constitution (“In all criminal prosecutions, the accused shall enjoy the right. . . to be confronted with the witnesses against him . . .”); art. 12 of the Massachusetts Declaration of Rights (“every subject shall have a right... to meet the witnesses against him face to face”). “[Proceedings under c. 123A are civil and not penal .... Hence, the right of confrontation secured to a defendant in criminal cases under art. 12 of our Declaration of Rights is not involved.” (Citations omitted.) Commonwealth v. McGruder, 348 Mass. 712, 716 (1965), cert. denied, 383 U.S. 972 (1966). Accord Dutton v. Evans, 400 U.S. 74, 97 (1970) (Harlan, I., concurring in the result) (“Confrontation Clause ... applies only to criminal prosecutions . . .”); United States v. Flores, 985 F.2d 770, 781 (5th Cir. 1993) (“[Federal] Confrontation Clause applies only in criminal prosecutions and protects only the accused”).


We articulated the principle that reliability is the “touchstone” for due process in Commonwealth v. Durling, 407 Mass. 108, 117-118 (1990). In articulating the standards for the reliability of hearsay evidence, we adopted the United States Supreme Court’s rule that “reliability can be inferred without more in a case where the evidence falls within a firmly rooted hearsay exception.” Id. at 118, citing Ohio v. Roberts, 448 U.S. 56, 66 (1980).
The Roberts case involved a challenge to hearsay evidence not under the due process clause, but under the confrontation clause. Ohio v. Roberts, supra at 62-63. Recently, the Supreme Court overruled Roberts, replacing it with a bright-line confrontation clause rule: “Where testimonial evidence is at issue ... the Sixth Amendment demands . . . unavailability and a prior opportunity for cross examination.” Crawford v. Washington, 124 S. Ct. 1354, 1374 (2004).
The Crawford case has no direct bearing on this case, because, as we have made clear, the confrontation clause does not apply to civil commitment proceedings. See note 8, supra. The dissent nonetheless argues that the reasoning of the Crawford case should guide our due process analysis in this case. Post at 750 n.l. While it is true that the Crawford case includes language criticizing the Roberts reliability test as “unpredictable,” Crawford v. Washington, supra at 1371, the reasoning of the case rests almost exclusively on the historical background of the confrontation clause and the particular concerns motivating its ratification, id. at 1359-1367. The Court summarized its historical analysis by stating:
“To be sure, the [Confrontation] Clause’s ultimate goal is to ensure reliability of evidence, but it is a procedural rather than a substantive guarantee. It commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination” (emphasis added). Id. at 1370.
Unlike the confrontation clause, due process demands that evidence be reliable in substance, not that its reliability be evaluated in “a particular manner.” That the focus on reliability may not accommodate a simple, predictable, bright-line rule does not alter the fact that reliability, not cross-examination, is the “due process touchstone.” Commonwealth v. Durling, supra at 117.


Applying “[p]rinciples similar to collateral estoppel,” the dissent claims that the effect of Given’s guilty plea extended only “to that portion of [Francine’s] statement concerning the facts necessary to support a conviction.” Post at 751. To the contrary, basic concepts of corroboration — not collateral estoppel — are what endow Francine’s statement with reliability. Given’s guilty plea confirms the central part of Francine’s statement, therefore lending credibility to the statement as a whole, including the parts of her statement not directly corroborated by his plea.


The hearsay contained in the police report was also not the only evidence admitted against Given at trial. See Commonwealth v. Durling, supra at 118. *749The Commonwealth presented evidence of ten convictions of crimes involving sexual assaults on five different children, as well as the testimony of two qualified examiners, both of whom concluded that Given was sexually dangerous.


This includes both the arguments appearing in Given’s separate brief filed without the aid of counsel and those appearing in Given’s main brief but disclaimed by counsel under Commonwealth v. Moffett, 383 Mass. 201, 208 (1981).